Title: To James Madison from John Dawson, 4 July 1790
From: Dawson, John
To: Madison, James


Dear Sir!
July 4th. 1790
I am favourd with your letter of the 24th. ulto, & request that you’ll accept my thanks for it, & for your attention to the business with Twining. I fear that my chance for payment from that quarter is a very bad one. Shoud the bill give him any money I must repeat my request to you to secure some for me as realy it is an object of some consequence, & a debt which ought to be paid.
I am sorry to hear that the eastern members have not relinquishd the asumption business. I do not know any event which woud cause such general discontent in this state. Fixing the seat of the goverment on the Potomac is surely a desireable thing; but even this woud not compensate for the evils which woud result from the adoption of the other measure; especially as there woud be very little chance of a compliance at the end of twelve or fifteen years.
In one of the papers which you were kind enough to forward to me I observe that a bill has passd the H of R—for settling the accounts of the U. S. with the individual states. By this 2 additional Commissioners are to be appointed. The gentlemen at present in office are I think, from N. H. P. & S. C—& as it is a business in which all the states will fell [sic] particularly interested, I presume some person will be appointed from this state—if you have thought of no person more proper than myself I will thank you to mention my name to the President as I am realy tir’d of the inactive station I am at present in. With great & sincere esteem I am Yr friend & Sert
J Dawson.
